Citation Nr: 1616777	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-26 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than May 29, 2012, for a grant of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that granted service connection for PTSD with major depressive disorder and assigned a 30 percent evaluation, effective May 29, 2012.  A June 2013 rating decision granted a 50 percent rating for PTSD with major depressive disorder, effective January 29, 2013.  In September 2014, the Veteran testified before the undersigned in a videoconference hearing.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In a November 1979 decision, the RO denied service connection for an acquired psychiatric disorder, to include a nervous condition.  The Veteran was provided notice of the November 1979 rating decision but did not appeal this determination. 

2.  The Veteran's application to reopen her claim of entitlement to service connection for an acquired psychiatric disorder was received by VA on May 29, 2012.  

3.  In a rating decision dated in October 2012, the RO granted service connection for PTSD with major depressive disorder, effective May 29, 2012, the date of receipt of the application to reopen the service connection claim.

CONCLUSION OF LAW

The criteria for an effective date earlier than May 29, 2012, for a grant of service connection for PTSD with major depressive disorder, have not been met.  38 U.S.C.A. § 5108, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is warranted for her PTSD with major depressive disorder because she has had this disability since service.  She also reports that after service connection was denied that for many years she was unaware that she could refile for the benefit because she was under the impression that once a claim was denied, it was always denied.  As such, she asserts that the effective date should relate back to her initial application for VA compensation, which she filed in September 1979. 

In this case, the basic facts are not in dispute.  In an unappealed November 1979 determination, the RO denied service connection for a nervous condition, on the basis that the Veteran had no current disability, and on May 29, 2012, she filed an application to reopen a claim of service connection for PTSD.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on May 29, 2012.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the Veteran's PTSD with major depressive disorder had its onset in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date she filed her original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  

While the Board is sympathetic to the difficulties experienced by the Veteran as related in her written statements, hearing testimony, and the October 1979 VA examination report, which supports her contentions, in response to a specific inquiry by the undersigned Veterans Law Judge who chaired the hearing, the Veteran indicated that she did not wish to challenge the original adjudication or allege clear and unmistakable error (CUE) with the requisite specificity.  See Hr. Tr. at 4-5, see also 38 C.F.R. § 20.1400 (2015).  Thus, under the law, there is no basis to assign an earlier effective date for service connection for PTSD with major depressive disorder.


ORDER

An effective date prior to May 29, 2012, for service connection for PTSD with major depressive disorder, is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


